DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 9-10, 12-13, 16-17, 19, 21, 23-24, 26, 32-34, 41, 44-45, 52, 54, 56, 58-59, 62-63 and 69-70 are currently pending in the instant application and are subject to the following restriction requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 9-10, 12-13, 16-17, 19, 21, drawn to a medical device comprising a substrate and a graphene coating.
Group II, claims 23-24, drawn to a method of manufacturing a medical device of claim 1.
Group III, claim 26, drawn to a method of manufacturing a prosthesis comprising, coating a substrate of the prosthesis with graphene. 
Group IV, claims 32-34 and 41, drawn to a method of manufacturing an ocular device comprising, coating a substrate of the ocular device with graphene. 

Group VI, claim 63, drawn to a method for cell delivery system comprising, providing the device of claim 1 and the device further comprising an ocular cell.  
Group VII, claims 69 and 70, drawn to a method of promoting biointegrating of a prosthesis or a device to a subject, the method comprising coating the device with graphene. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If applicant elect Group I, the species are as follows:
A single disclosed species of what the substrate comprises (see for instance claim 16). For example if applicant elect a polymer, the applicant are required to elect a single disclosed species of the polymers listed in the instant specification. 
 A single disclosed species of what the medical device further comprises (e.g. external device, a sensor, etc.) (see for instance claim 19). 
A single disclosed species of what the graphene coating comprises (see for instance claims 19 and 21). 
 If applicant elect Group II, the species are as follows:
A single disclosed species of the method of graphene deposition (e.g. chemical vapor deposition (CVD) or spraying an ink composition comprising graphene) (see for instance claim 24). 
If applicant elect Group IV, the species are as follows:
A single disclosed species of the ocular device (see for instance claim 33). 
If applicant elect Group V, the species are as follows:
A single disclosed species of the method of graphene coating (e.g. CVD or using an ink composition comprising graphene) (see for instance claim 45). 
A single discloses species of when the contacting step occurs (e.g. prior to or after implanting device into a subject) (see for instance claim 56).
A single disclosed species of the ocular device (see for instance claim 62). 
If applicant elect Group VII, the species are as follows:
A single disclosed species of the method of graphene coating (e.g. CVD or using an ink composition comprising graphene) (see for instance claim 70). 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 9-10, 12-13, 16-17, 19, 21, 23-24, 26, 32-34, 41, 44-45, 52, 54, 56, 58-59, 62-63 and 69-70.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII and the above mentioned species lack unity of invention because even though the inventions of these groups require the technical feature of a medical device comprising a substrate and , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Molokanova (WO 2015/195483A2; Dec. 23, 2015). Molokanova throughout the reference teaches graphene and graphene-related materials for manipulation of cell membrane potential. The reference discloses a device comprising a biocompatible interface for remote manipulation of electrical properties of cell membrane (Claim 1). The biocompatible interface comprises graphene-related materials wherein the graphene-related material is any material originated from graphene or converted to graphene (Claim 2). Further, the reference teaches that the graphene-related interface is place on a substrate. It discloses that a graphene coating is deposited on the substrate (Para 0021, 0027, Claim 1 and 14). Moreover, it teaches that the coating is a single layer of graphene, which is highly transparent (Para 0016). It also teaches that the thickness of graphene monolayer is 0.34 nm (Para 0045). As the common technical feature of the medical device comprising a substrate and a graphene coating was known in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups. Accordingly, unity of invention is lacking. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616